DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on May 10, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
Disposition of Claims
Claims 1-12 and 14-16 are pending in this application.
Claims 14-16 are rejected and Claims 1-12 are allowed.

Allowable Subject Matter
Claims 1-12 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Keller – US 2013/0008395 A1).

Regarding claim 16, Keller (Fig. 1) discloses:
 A piston (piston 10) comprising:
a first piece (piston skirt 12: [0019]) having a pair of skirt portions (inner walls 12a of piston skirt 12) and a pair of pin bosses (pin bosses 16);
a monolithic second piece (piston head 11) having a crown portion (piston crown 17) with an upper combustion surface (combustion bowl 13) and a gallery (outer circumferential cooling channel 21) that is wholly contained within the second piece (piston head 11), wherein the gallery (21) is bounded by a pair of radially spaced side walls (internal radial walls between cooling channel 21 and ring belt 15), a top wall (upper wall of outer circumferential cooling channel 21) that spans radially between and unites the side walls (internal radial walls between cooling channel 21 and ring belt 15) at a top of the gallery (21), and a bottom wall (lower wall of outer circumferential cooling channel 21) that spans radially between and unites the side walls (internal radial walls between cooling channel 21 and ring belt 15) at a bottom of the gallery (21), and wherein the top (upper wall of outer circumferential cooling channel 21) and side walls (internal radial walls between cooling channel 21 and ring belt 15) are formed as a single unitary piece with the bottom wall (From Keller Fig. 1 one skill in the art can appreciate that outer circumferential cooling channel 21 is a single complete channel that is contained within piston head 11 and do not have any weld/seam/joint parts. It is not welded in any form); and
wherein the first piece (12) is joined to the second piece (11) at a joint (contact locations 24: Fig. 2 and [0021-0022]) that is placed below and which does not intersect the gallery (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keller – (US 2013/0008395 A1) in view of Kohnert – (US 2004/0055460 A1).

Regarding claims 14-15, Keller meets all the claim limitations as claimed above in claim 16.

But Keller does not explicitly meet the limitations:
(A) wherein the first and second pieces are made of different materials
(B) wherein the material of the second piece has an increased oxidation resistance as compared to the material of the first piece

However, regarding limitations (A)-(B) above, Kohnert teaches among other things that the piston upper part 1 is advantageously made from an oxidation-resistant and/or heat-resistant material and the piston lower part 2 from a precipitation-hardening ferritic-perlitic steel or tempered steel (Kohnert [0022]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston of Keller further incorporating different materials with different oxidation resistances as taught by Kohnert for minimization of the heat transfer from the combustion chamber bowl to the ring belt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on Monday-Thursday 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747   

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747